

 
 

--------------------------------------------------------------------------------

 

As of April 1, 2009


Emerging Vision, Inc.
100 Quentin Roosevelt Boulevard
Garden City, New York  11530


Attn:  Christopher G. Payan, CEO


 
Re:
M&T Bank with Emerging Vision, Inc. (the "Borrower")

Limited Waiver and Amendment to Revolving Line of Credit made available by
M&TBank to the Borrower (the "Line of Credit” or the “Loan")


Dear Mr. Payan:


Manufacturers and Traders Trust Company (the "Bank") agreed to make available to
the Borrower the Line of Credit pursuant to which the Borrower and the Bank
entered into that certain Revolving Line of Credit Note and Credit Agreement
dated as of August 7, 2007 (the “Note”) as same was amended by a Waiver and
Amendment Letter dated as of November 14, 2008 (the "Amendment").


You have requested that the Bank waive the requirements under Paragraph (h) (3)
of the “AFFIRMATIVE COVENANTS” Section of the Note for the 4th quarter of 2008.


You have also asked that the Bank amend and extend the Maturity Date of the Note
as hereinafter set forth.


The Bank has agreed to the above requests provided, in conjunction therewith,
(i) the Interest Rate of the Note shall be amended as set forth herein, (ii)
Borrower shall pay a Waiver Fee, as hereinafter defined, and (iii) Borrower
shall pay a Renewal Fee, as hereinafter defined.


LIMITED WAIVER:


Paragraph (h) (3) of the “AFFIRMATIVE COVENANTS” Section of the Note reads as
follows:


(3)           Maximum Funded Debt to EBITDA* as follows:
4.0 as of 9/30/07 and 12/31/07;
3.75 as of 3/31/08, 6/30/08 and 9/30/08;
3.5 as of 12/31/08 and all quarters thereafter, to be tested quarterly on a
trailing 12 month basis.


*Note:  EBITDA shall add back any non-cash expense associated
with compensation and/or stock awards.  Funded Debt shall include
outstanding balances under the M&T Revolving Line of Credit plus
related party debt including the Combine seller note.




Pursuant to your request, the Bank hereby agrees to waive the Maximum Funded
Debt to EBITDA requirement under Paragraph (h) (3) of the “AFFIRMATIVE
COVENANTS” Section of the Note but only for the 4th quarter of 2008.  In
consideration for the Bank’s agreeing to grant this waiver to Borrower, Borrower
shall remit a waiver fee of $3,500.00 (the “Waiver Fee”) to the Bank
contemporaneously with its execution and delivery hereof.


AMENDMENT:


Pursuant to your request, the Bank hereby agrees to amend and extend the
Revolving Line Maturity Date set forth in the Note from August 1, 2009 to April
1, 2010.  In addition, the Interest Rate in the Note is hereafter amended and
shall be three hundred (300) basis points in excess of the AEffective LIBOR
Rate@.


In consideration for the Bank’s agreeing to grant this extension/renewal of the
Line of Credit to Borrower, Borrower shall remit an extension/renewal fee of .5%
($30,000) (the “Renewal Fee”) to the Bank contemporaneously with its execution
and delivery hereof. In addition, the Borrower shall execute the accompanying
“Allonge to Note” and deliver same to the Bank contemporaneously herewith.


ADDITIONAL TERMS/CLARIFICATION:


All other terms, conditions, definitions and provisions of the Note remain
unchanged and in full force and effect.


Contemporaneous with the execution of this Limited Waiver and Amendment Borrower
shall remit the Waiver Fee and Renewal Fee to the Bank.


For purposes of clarification, as set forth in the Amendment (the Waiver and
Amendment Letter dated as of November   , 2008), the outstanding balances under
the M&T Revolving Line of Credit are not included in Current Portion
(Maturities) of Long Term Debt for the Debt Service Coverage Covenant set forth
in Paragraph (h) (2) of the “Affirmative Covenants” Section of the Note.


Please be aware that this Limited Waiver and Amendment pertains only to the
matters and fiscal periods specifically set forth herein and it pertains only to
the Note and is not effective for any other loan document.  All other
terms,  conditions, definitions and provisions of the Note not specifically and
expressly amended hereby and all terms, conditions, definitions and provisions
of all other loan documents executed and delivered in connection with the Loan
remain in full force and effect during the term of this waiver and thereafter.


MANUFACTURERS AND TRADERS TRUST COMPANY, a New York banking institution
 
By:           /s/Tamra Postiglione
Tamra Postiglione, Vice President


ACKNOWLEDGED AND AGREED TO BY:
“BORROWER”


EMERGING VISION, INC.


By:           /s/Christopher G. Payan
Christopher G. Payan, CEO




AGREED, CONSENTED TO AND RATIFIED BY:
"GUARANTORS"


OG ACQUISITION, INC.


By:           /s/Christopher G. Payan
Christopher G. Payan, CEO






COMBINE BUYING GROUP, INC.


By:           /s/Brian Alessi
Brian Alessi, CFO






1725758 ONTARIO INC. D/B/A THE OPTICAL GROUP


By:           /s/Christopher G. Payan
Christopher G. Payan, CEO



 
 

--------------------------------------------------------------------------------

 
